Title: To James Madison from James B. Pleasants, 6 April 1819
From: Pleasants, James B.
To: Madison, James


Brookeville
April 6th. 1819
I have taken the liberty of inclosing some observations for improving internal navigat[i]on, address’d to the President of the board of public works for Virginia, on which I do not ask an opinion, but if worth it, a free criticism, Liberal […]⟨o⟩bjections, being in my opinion the […] of projected improvement.
I had thought to have paid before this a visit to orange, for I thought thy friendly invitation for Washington might be transfer’d and I had rather see the Ex than the Ins[t]ald President but at no time did I decline a Visit for want of Respect
Jas. B Pleasants
